                      Case 2:19-cv-01639-JCM-NJK Document 35 Filed 06/05/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    SEAN SWENSON,                                        Case No. 2:19-CV-1639 JCM (NJK)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     LESLIE POLITO, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is Tara Carpenter, James Dzurenda, Bruce Harkreader, and
               14     William Sandie’s (collectively “defendants”) motion for extension of time to file a motion for
               15     summary judgment. (ECF No. 49). Ernest Jord Guardado (“plaintiff”) filed a response (ECF
               16     No. 51).
               17            Defendants represent that the COVID-19 crisis warrants a 90-day extension of time to
               18     file a dispositive motion. (ECF No. 49 at 2). As a result of COVID-19, defendants’ counsel “is
               19     working remotely and has limited access to documents and resources,” thus limiting his ability to
               20     prepare a dispositive motion. Id. Further, defendants note that plaintiff’s motion for order
               21     compelling discovery (ECF No. 46) is pending before the court. (ECF No. 49 at 2). A hearing
               22     on that motion is set for June 24, 2020. (ECF No. 47).
               23            Plaintiff does not oppose defendants’ motion “in its entirety,” but instead notes that the
               24     COVID-19 pandemic has limited his access to the law library and other resources. (ECF No.
               25     51).   Plaintiff argues that COVID-19’s impact on his ability to litigate this case is more
               26     significant than the burden is places on defendants’ counsel. Id. at 2. As a result, plaintiff
               27     believes that a 30-day extension is more appropriate. Id.
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-01639-JCM-NJK Document 35 Filed 06/05/20 Page 2 of 2



                1            The court grants defendants’ motion in full and extends the dispositive motion deadline
                2     by 90 days for both parties’ benefit. If plaintiff cannot access the law library and is on 23-hour-
                3     a-day lockdown, he will be unable to prepare a response to any dispositive motions defendants
                4     may file.
                5            Accordingly,
                6            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion to
                7     extend time (ECF No. 49) be, and the same hereby is, GRANTED.
                8            IT IS FURTHER ORDERED that the parties shall file dispositive motions on or before
                9     Monday, September 7, 2020.
              10             DATED June 5, 2020.
              11                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
